Upon consideration of the petition filed by Defendant on the 22nd day of September 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Onslow County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 19th day of October 2004."
Upon consideration of the petition filed by Defendant on the 4th day of October 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Onslow County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 19th day of October 2004."